t c memo united_states tax_court juan m herrera and susana m herrera petitioners v commissioner of internal revenue respondent docket no filed date ps reported flowthrough income from p-h’s business on their and tax returns r determined that bad-debt deductions claimed by the business for the and tax years were erroneous and accordingly ps’ income for the and tax years should be increased r also determined ps were liable for an sec_6651 addition_to_tax for the tax_year held r’s determinations are sustained john edward leeper for petitioners jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of income_tax deficiencies respondent determined for petitioners’ and tax years and a sec_6651 addition_to_tax respondent determined for petitioners’ tax_year the issues for decision are whether petitioners’ income should be increased by dollar_figure for the tax_year and dollar_figure for the tax_year because of adjustments to petitioner husband’s share of income from herrera stafford associates llc hsa and whether petitioners are liable for an addition_to_tax under sec_6651 for failing to timely file their federal_income_tax return the resolution of the first issue hinges on whether bad_debt deductions hsa claimed for the and tax years are erroneous findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in texas 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner husband juan herrera dr herrera graduated from the university of texas el paso utep with a bachelor’s degree in both mechanical and metallurgic engineering after working for approximately five years he attended the university of houston where he obtained a ph d in mechanical engineering with a minor in metallurgic engineering after obtaining his ph d he was hired as a professor of mechanical and metallurgical engineering by utep where he taught for four years before taking a leave of absence to become director of engineering for oilfield industrial meires a company in big spring texas he worked there approximately one year before returning to utep where he taught until his retirement in in dr herrera and steve stafford another utep professor formed met-tech inc mti a texas corporation as a vehicle through which they could perform engineering consulting work in the el paso texas area initially dr herrera and dr stafford each owned of the stock of mti at the time mti was organized the consulting work was done on the side with dr herrera and dr stafford both working for mti around five to ten hours per week at the beginning mti operated strictly as an engineering consulting service corporation however it grew--more equipment was purchased a small machine shop where metals could be tested was added and mti began doing accident reconstruction in the early 1990s mti began hiring part-time students and engineers and increased the machine capabilities to build prototypes that needed to be tested in mti hired jeremy bristow and on the urging of mr bristow began performing steel fabrication work building of steel structures for other companies by the steel fabrication business had grown to where it employed more people than the consulting business this combined with the differences in work equipment management and risk between the two businesses led dr herrera and dr stafford to decide a second company should be formed hsa a limited_liability_company was formed on date to perform the historic_business of engineering consulting while the steel fabrication business was continued through mti hsa elected to be treated as a partnership for income_tax purposes for the tax years at issue the parties stipulated that dr herrera was the tax_matters_partner and owned either or of hsa 2hsa is a small_partnership under the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite 3hsa filed forms u s return of partnership income for the and tax years schedules k-1 partner’s share of income deductions credits etc accompanying both forms show dr herrera’s share of profit and loss at the beginning of the years to be and at the end of the years to be the schedules k-1 show dr stafford’s share of profit and loss at the beginning of continued for the tax_year dr herrera owned of mti for the tax_year he owned of mti hsa uses a calendar_year for tax purposes mti uses a tax_year ending july once the businesses were separated mti was never successful and had to rely on money from hsa and bank loans to survive on its form_1065 hsa claimed a bad_debt deduction of dollar_figure on its form_1065 hsa claimed a bad_debt deduction of dollar_figure respondent disallowed the claimed bad_debt deductions for both tax years central to this case is whether the bad_debt deductions hsa claimed are erroneous petitioners assert the claimed deductions represent amounts hsa lent to mti which were not repaid respondent disagrees hsa’s claimed bad_debt deduction of dollar_figure for the tax_year comprised a cpa adjustment and checks written between date and date the cpa adjustment occurred and of the checks were written in the four amounts totaled dollar_figure the remaining eight checks totaling dollar_figure were written in continued the years to be and at the end of the years to be this is apparently where the parties get their stipulation that dr herrera owned either or of hsa this court notes that this cannot be literally correct since if dr herrera owned only on date he would still own that amount at the start of the day on date but may have bought some that day in its general ledger hsa recorded all checks as well as the cpa adjustment as due from met-tech however we note check no written on date for dollar_figure to mti and described as paid for mti was not included in hsa’s general ledger nor was the amount claimed as a bad_debt deduction on its general ledgers as of date mti showed dollar_figure as due to hsa and after adding mti reported for both years of the checks totaling dollar_figure as being due to hsa mti’s general ledger also reported adjustments and other transactions resulting in the general ledger’s showing dollar_figure being due to hsa as of date the general ledger shows this same amount still due to hsa as of date however mti’s balance_sheet as of date showed dollar_figure due to hsa 4for hsa’s general ledger showed a beginning balance due from mti of zero and an ending balance of dollar_figure for the general ledger showed a beginning balance of dollar_figure and an ending balance of dollar_figure hsa’s form_1065 for the tax_year matched its general ledger showing that at the beginning of the tax_year mti owed hsa zero and at the end of the year dollar_figure however form_1065 for the tax_year did not match the general ledger showing dollar_figure due at the beginning of the year but dollar_figure due from mti at the end of the year we assume the dollar_figure difference is due to a cpa adj for rental of beamline made by brenda to hsa’s general ledger recorded as having occurred on date 5an additional apparent discrepancy on its form_1120 u s_corporation continued hsa reported a bad_debt deduction of dollar_figure for the tax_year this amount comprised a cpa adjustment for the beamline rental of dollar_figure a check for dollar_figure written to mti a check for dollar_figure written to wells fargo in a check dated date for dollar_figure described on hsa’s ledger as met- tech steel fab and dollar_figure in bank drafted payments on the notes it also took into account a dollar_figure payment mti made to hsa on date hsa recorded the cpa adjustment and the dollar_figure dollar_figure and dollar_figure checks as well as its dollar_figure payment to hsa in its general ledger as due from mti part of the amount deducted as a bad_debt deduction for consisted of amounts lent by wells fargo and repaid by hsa dr herrera first went to wells fargo when he decided hsa should not be ‘funding’ met tech inc a business loan and revolving line of credit was issued on date with a principal continued income_tax return for its tax_year ended date is reflected in mti’s listing as a current_liability dollar_figure due to hsa however on its form_1120 for the tax_year ending date mti listed under loans from shareholders a beginning balance of dollar_figure and an ending balance of dollar_figure amount of dollar_figure and a maturity_date of date both hsa and mti were listed as borrowers although hsa did not receive any of the proceeds on date mti renewed a dollar_figure line of credit mti was the only borrower shown on this loan the maturity_date was date dr herrera along with mayra s bristow and jeremy m bristow guaranteed repayment of the dollar_figure loan on date the maturity_date on the dollar_figure loan was extended to date as a result of mti’s being able financially to make only interest payments at that time on date a dollar_figure revolving line of credit was issued to hsa by wells fargo with mti met-tech steel fabrication inc and dr herrera signing as guarantors of the available dollar_figure loan proceeds dollar_figure was used to pay off the balance remaining on the dollar_figure line of credit issued to mti loan principal payments on the date loan were made via an automatic deduction from hsa’s checking account with dollar_figure per month being 6mti had another loan from wells fargo that predated the date loan cosigned by hsa mti’s general ledger and form_1120 for mti’s year ended date show a balance of dollar_figure owed to wells fargo 7dr herrera testified that the date renewal was related to and replaced the date loan in the amount of dollar_figure a starting point for the amount automatically drafted to pay the outstanding balance wells fargo concluded that mti could not pay the bank back a wells fargo loan officer indicated met tech can’t pay it anymore you signed as a co- signer you’re now responsible for it we’re going to change that loan to your name herrera stafford according to dr herrera at this time mti was still responsible for interest payments we presume although the evidence record is not explicit that the dollar_figure check written to wells fargo and the dollar_figure in bank draft payments on the note which were included in the amount hsa deducted on its tax_return were used to pay off the date loan mti ceased steel fabrication work in after the debt was written off in there were no additional advances to mti by hsa dr herrera signed all of the checks written to or on behalf of mti he stated that he characterized the checks written as loans to mti because he expected hsa to be paid back dr herrera thought mti would grow become profitable and then pay hsa back 8by date mti was not able to make the interest payments on the loan the principal_amount of which had been lowered to approximately dollar_figure at this time hsa began making both interest and principal payments hsa eventually paid off the loan mti did not provide any security to hsa for the loans hsa did not send to mti or file with respondent an irs form 1099-c cancellation of debt for either the or tax_year no formal loan documents were ever executed between mti and hsa there was no established repayment schedule or interest rate there was no due_date established hsa did not sue or threaten to sue mti on the debt mr herrera explained that’d be suing myself so nobody did as of the date of trial mti had not formally gone out of business or filed for bankruptcy protection for the tax_year petitioners received an extension of time to file until date petitioners’ form_1040 u s individual_income_tax_return for the tax_year was received by the internal_revenue_service on date the envelope in which they mailed their tax_return bears a private postage meter stamp but does not bear a postmark showing the date it was mailed on date respondent issued to petitioners a notice_of_deficiency determining deficiencies in income_tax for the and tax years of dollar_figure and dollar_figure respectively and a sec_6651 addition_to_tax for the tax_year of dollar_figure the deficiencies resulted from respondent’s determinations that hsa’s claimed bad_debt deductions of dollar_figure and dollar_figure for the and tax years respectively were erroneous and consequently petitioners had underreported their share of the flowthrough income from hsa for both years petitioners timely petitioned this court opinion i bad_debt deductions sec_166 provides as a general_rule that a deduction shall be allowed for any debt which becomes worthless within the taxable_year sec_166 distinguishes business bad_debts from nonbusiness bad_debts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income whether wholly or partially worthless during the year to the extent of the amount that becomes worthless sec_1_166-3 income_tax regs a nonbusiness_bad_debt may be deducted but only when it becomes completely worthless in the year for which it is claimed and then only as a short-term_capital_loss sec_166 there is no bad_debt deduction without a bona_fide debt see sec_1_166-1 income_tax regs respondent asserts three bases to support his adjustments to petitioners’ income first he asserts the transfers hsa made to or for mti do not constitute bona_fide debt second he asserts that even if the transfers constitute bona_fide 9there was also a reduction made in petitioners’ claimed itemized_deductions for but that adjustment is a purely correlative computational adjustment due to petitioners’ increased adjusted_gross_income debt petitioners have not demonstrated the debt became worthless in the tax years at issue third respondent asserts any bona_fide debt would be deductible only as a short-term_capital_loss for the year in which it became completely worthless because we conclude that the transfers do not constitute bona_fide debt we need not address respondent’s other contentions the regulations define a bona_fide debt as one which arises from a debtor- creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs a gift or contribution_to_capital is not considered to create a debt for purposes of sec_166 91_tc_575 sec_1_166-1 income_tax regs we determine whether a purported debt is in substance and fact a debt for tax purposes from the facts and circumstances of each case with the taxpayer bearing the burden_of_proof 411_f2d_818 5th cir 74_tc_476 see also 755_f2d_450 5th cir aff’g tcmemo_1983_668 kean v commissioner t c pincite 54_tc_905 whether a bona_fide debtor-credit relationship exists is a question of fact to be determined upon a consideration of all the pertinent facts in the case advances between related entities are subject_to particular scrutiny see 61_tc_520 holding that the facts of a transaction between affiliated corporations must be carefully scrutinized to see whether the loss has economic reality or is the result of the shuffling of funds or assets between related entities see also tex farm bureau v united_states 725_f2d_307 5th cir acknowledging the lender shareholder’s dual interest in the corporation when shareholders provided money to a closely_held_corporation fries v commissioner tcmemo_1997_93 in resolving similar questions courts have identified and considered various factors to use in determining whether bona_fide debt exists see dixie dairies corp v commissioner t c pincite and cases cited thereat the court_of_appeals for the fifth circuit the court to which this case is appealable absent a stipulation to the contrary has articulated factors the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payment of principal and interest participation in management flowing as a result the status of the contribution in relation to regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder source of interest payments the ability of the corporation to obtain loans from outside lending institutions the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement tex farm bureau f 2d pincite quoting 464_f2d_394 5th cir the identified factors are not equally significant nor is any single factor determinative dixie dairies corp v commissioner t c pincite citing estate of mixon f 2d pincite and 326_us_521 see also tex farm bureau f 2d pincite excluding certain factors from analysis because of the particulars of the transaction before them the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship 398_f2d_694 3d cir or as this court has phrased it was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 the facts of this case overwhelmingly indicate that the advances and payments hsa made to or for mti were not bona_fide debt the lack of a promissory note bond or indenture evidencing mti’s alleged indebtedness to hsa the lack of a definitive maturity_date the lack of a repayment schedule the de_facto subordination of the hsa debt to mti’s other debt the failure of hsa to require mti to provide security or collateral and the source of repayment’s being tied to the fortunes of the business all point to the fact that the advances were not bona_fide debt a number of cases explain these factors as follows fries v commissioner tcmemo_1997_93 the presence of a definite maturity_date indicates a fixed obligation to repay which is characteristic of a debt obligation citing estate of mixon f 2d pincite leuthold v commissioner tcmemo_1987_610 noting in holding that the advances in question were not loans that the taxpayers did not receive or request any collateral or security and did not execute any loan document reflecting a right to enforce repayment 377_f2d_291 5th cir stating that subordination of what was claimed to be a loan to other creditors may evidence instead a contribution_to_capital brazoria cnty stewart food mkts inc v commissioner 48_fedappx_917 wl at 5th cir noting that n ormal business practice would generally require contemporaneous instruments recording a debt aff’g in part vacating in part tcmemo_2001_220 and kean v commissioner t c pincite the lack of formal debt instruments and of agreements as to security time for repayment and obligation to pay interest is significant evidence that the transfers did not give rise to bona_fide debts of particular importance is the fact that no interest was paid_or_accrued a true lender is concerned with interest 396_f2d_630 5th cir hsa’s failure to insist on interest payments clearly demonstrates that it was not concerned with interest_income but rather with the continued operation and growth of mti we acknowledge that both hsa and mti recorded on their general ledgers and tax returns some of the payments as being due to hsa however the recording was not consistent and not every payment hsa made to mti was recorded this way and there is no proof that the cpa adjustments which made up part of the amounts deducted for both years were even monetary outlays on hsa’s part we recognize the amount claimed as a deduction for was made up in part of payments hsa made to wells fargo during the tax yeardollar_figure however 10payment by a shareholder of a guaranteed debt obligation may in economic_substance be either a contribution of capital to or a loan to the corporation for which the guaranty was made titmas v commissioner tcmemo_1995_267 see also 462_f2d_712 5th cir aff’g tcmemo_1970_182 capital contributions are not debt for purposes of sec_166 800_f2d_625 6th cir aff’g tcmemo_1985_58 a guarantor of a corporate obligation may not deduct the payment as a bad_debt to satisfy the guaranty if considering the continued and importantly the only wells fargo note outstanding during the tax_year as far as this court is aware was the date dollar_figure revolving line of credit on which hsa was the borrower not mti for the reasons discussed above the advances hsa made to or for the benefit of mti were not bona_fide debt accordingly the claimed bad_debt deductions were erroneous and respondent’s adjustments to petitioner’s income are sustained ii sec_6651 addition_to_tax a burden_of_proof respondent bears the burden of production with regard to the additions to tax see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner t c pincite however respondent does not have to produce evidence of continued circumstances when the guaranty was created the guaranty was a contribution to the capital of the corporation 544_f2d_528 1st cir traditional debt-equity principles apply in deciding whether a guaranty is a capital_contribution or a loan plantation patterns inc v commissioner f 2d pincite inadequate initial capital suggests that a guaranty of a corporation’s debt may be an equity_interest id pincite if no outside source would advance funds without the guaranty this suggests an equity_interest id here there is no evidence that an outside source would have advanced mti funds without hsa’s or dr herrera’s guaranty substantial_authority lack of reasonable_cause or lack of willful neglect see id pincite 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir b sec_6651 addition_to_tax as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 sec_6651 in the case of a failure_to_file a return on time imposes an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate the penalty will not apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 the parties have stipulated that petitioners’ tax_return was received by respondent on date it was due_date accordingly respondent has met his burden of production petitioners bear the burden of proving either that they did in fact timely file their tax_return or that they meet the reasonable_cause exception to the sec_6651 addition_to_tax the tax_return was due_date as the result of an extension of the april filing_date dr herrera testified he believed he put the tax_return in the mail date pursuant to sec_7502 when a return is delivered by u s mail to the internal_revenue_service after the date prescribed for its filing the date of the u s postal service postmark found on the envelope carrying the return is deemed the date the return is filed the parties have agreed that the postmark on the envelope containing petitioners’ tax_return was made by a private postage meter however sec_7502 applies in the case of postmarks not made by the u s postal service only to the extent allowed by the regulations promulgated under the authority of sec_7502 see 69_tc_896 see also finley v commissioner tcmemo_1983_295 sec_301_7502-1 proced admin regs provides that a privately metered mailing of a return qualifies for the timely_mailing_rule only if two conditions are satisfied the postmark on the envelope bears a legible date on or before the prescribed date for filing and the irs receives the tax_return no later than the time in which a letter would ordinarily be received if mailed from the taxpayer’s point of origin on the day the return was duedollar_figure if the return is not 11congress permitted the use of private postage meters only pursuant to regulations sec_7502 this is because they recognized the potential for continued received in the ordinary course of the mails it is nevertheless treated as timely if the taxpayer establishes that the return was actually deposited in the mail before the last collection of mail on or before the last day prescribed for filing that the delay was due to a delay in transmission of the mail and the cause of such delay sec_301_7502-1 proced admin regs the envelope in which petitioners’ return was mailed does not bear a legible postmark therefore petitioners have not met the first prong of the regulation however this court has previously held where non-postal service postmarks are used the statute does permit extrinsic evidence other than the tangible evidence of the postmark in such cases the regulations require the timely private postage meter postmark date to be independently corroborated by facts beyond the taxpayer’s control estate of campilongo v commissioner tcmemo_1996_ citing 70_tc_712 we recognize that the courts of appeals are split on the issue of whether extrinsic evidence is allowed see me med ctr v united_states 675_f3d_110 1st cir noting the circuit split 155_f3d_268 continued mischief or innocent error in the setting of the date with privately metered mail a potential either greatly attenuated or non-existent in mail postmarked by the postal service 847_f2d_229 5th cir fn ref omitted 4th cir same aff’g tcmemo_1997_130 966_f2d_487 9th cir adopting rule allowing extrinsic evidence to prove timely delivery and noting the circuit split on the issue 820_f2d_209 6th cir the use of extrinsic evidence to establish the mailing date would defeat the purpose of the ‘timely mailing-timely filing rules dollar_figure neither have the parties cited nor can we find any fifth circuit precedent directly on point regardless we need not address this because even if extrinsic evidence were allowed petitioners have still not met their burden_of_proof for two reasons 12we also note sec_301_7502-1 proced admin regs which was proposed on date see fed reg effective for documents mailed after that date it was finalized and made retroactive to date on date see t d 2011_40_irb_470 the regulation provides other than direct proof of actual delivery proof of proper use of registered or certified mail and proof of proper duly designated pds as provide for by paragraph e ii of this section equivalents of registered or certified mail are the exclusive means to establish prima facie evidence of delivery of a document to the agency officer or office with which the document is required to be filed no other evidence of a postmark or of mailing will be prima facie evidence of delivery or raise a presumption that the document was delivered neither party addressed this regulation and because we hold that even if extrinsic evidence were allowed petitioners did not meet their burden_of_proof we need not address it further here first petitioners appear to assert that dr herrera’s testimony that i can’t tell you exactly the date but i do remember trying to make the deadline which was the 15th standing alone establishes that they mailed their tax_return on date we do not agree dr herrera was not even sure of when he mailed the return he merely remembers trying to make the deadline and there was no additional evidence such as corroborative testimony to back up his statement see 43_fedclaims_92 n holding that even if the court allowed extrinsic evidence the taxpayer’s uncorroborated testimony of mailing is insufficient to prove timely filing aff’d without published opinion 230_f3d_1383 fed cir second proving that the return was placed in the mail on or before the due_date is not enough in the case of a private postage meter petitioners must also prove that the return was received no later than it would have been received if postmarked by the u s postal service or establish that the delay in receiving the document was due to a delay in the transmission of the u s mail and the cause of that delay sec_301_7502-1 proced admin regs petitioners did not do this they merely presume that it ordinarily takes six days for mail to go from san antonio texas to austin texas see ernest v commissioner tcmemo_2002_23 noting that the taxpayers bore the burden of proving that a nine-day delivery time is within the normal mailing period for mail sent from oakland california to washington d c finley v commissioner tcmemo_1983_295 holding that the taxpayers’ petition for redetermination of a deficiency was untimely when the taxpayers did not show that a six-day delay in receiving the petition was due to a delay in the transmission of the mail and the cause of the delay petitioners also assert that even if the return was not timely filed they meet the reasonable_cause exception to the sec_6651 addition_to_tax stating furthermore the fact that the postal service did not print a legible postmark is clearly not the petitioners’ fault and should be considered reasonable_cause sufficient to abate the penalty we sympathize with petitioners however they were in control here and it has been established that the u s postal service does not ordinarily postmark envelopes bearing a postmark made by a private postage meter see hanna assocs v commissioner tcmemo_1997_376 petitioners could have sent their return by registered or certified mail or made sure that a postmark date was affixed to the envelope they sent their return in b d morgan co v commissioner tcmemo_1988_569 the taxpayer must assume the risk of late delivery they chose not to and on the evidence before us we cannot find that they timely filed their return or that they met the reasonable_cause exception accordingly we will sustain respondent’s addition_to_tax determination the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
